Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:.
Claim 1 claims:
Brake assembly, comprising:
a caliper 3,5 comprising a brake cylinder 5 formed in one piece with an outer clamping portion 6, the brake cylinder defining an axial direction and the outer clamping portion forming a pair of outer clamping fingers 6a,6b and a recess 7 formed in between the outer clamping fingers;
a brake piston 12 received in the brake cylinder and configured to move axially with respect to the brake cylinder; and
an inner brake pad assembly 15a and an outer brake pad assembly 15b, the inner brake pad assembly and the outer brake pad assembly disposed axially in between the brake piston and the outer clamping portion,
wherein the pair of outer clamping fingers 6a,6b of the outer clamping portion define a pair of outer clamping surfaces facing the brake piston, the outer clamping portion configured to exert a clamping force on the outer brake pad assembly by means of the outer clamping surface 6a,6bs, wherein
the brake piston further comprises an inner clamping portion 16, wherein the inner clamping portion defines a pair of inner clamping surfaces 16a,16b and a recess 17 formed in between the inner clamping surfaces, the inner clamping surfaces facing the outer clamping portion and the inner clamping surfaces being disposed axially opposite the outer clamping surfaces, wherein the brake piston is configured to exert a clamping force on the inner brake pad assembly by means of the inner clamping surfaces, and wherein
16a,16b protrudes out of the brake cylinder and extends fully or at least partially laterally outward from the brake piston, or
b.    a maximum lateral extension of the brake piston is equal to or larger than a maximum lateral extension of the pair of outer clamping surfaces 6a,6b, wherein the inner clamping portion including the inner clamping surfaces extends fully or at least partially laterally inward from the brake piston.
The prior art of record does not anticipate or render obvious the claimed limitations of claim 1.  Specifically the prior art of record does not teach a brake piston having a clamping portion comprising a pair of clamping surfaces (16a,16b) with a recess 17 therebetween, as best seen in figures 1a, 1c.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/22/21